        Case 1:20-cv-01349-CMH-MSN Document 14-4 Filed 07/02/21 Page 1 of 2 PageID# 87


Fox, David R.

From:                                 Maher, Kristine M. <KMaher@Graydon.law>
Sent:                                 Monday, June 28, 2021 16:46
To:                                   dwarrington@dhillonlaw.com
Cc:                                   Fox, David R.
Subject:                              Philpot v. Turley - discovery objections [IWOV-CN.FID676676]


Dave,
A handful of objections to your discovery requests below. Let me know if you’d like to discuss further. We are working
on getting our responses and documents together.

We are following up with our client on available deposition dates and look forward to hearing from you on available
dates for you and your client.

Thanks,
Kristine

          Plaintiff objects to the definition of “Relevant Period” in the Interrogatories. An approximately seven year span
           of time is overly broad, unduly burdensome and extends beyond the scope of the relevant facts for this
           copyright infringement action.

          Plaintiff objects to the request for his income information in Request for Production of Documents No.
           11. Plaintiff’s income is not at issue or the subject of this litigation. The request is overly broad, not likely to
           lead to relevant information and is intended to intrude on plaintiff’s personal affairs.

          Plaintiff objects to the requests for confidential settlement correspondence or related documents in Request
           for Production of Documents Nos. 9 and 10 and Interrogatory Nos. 12 and 14. These documents are privileged,
           confidential and not subject to discovery in the absences of a protective order. In addition, related documents
           may be subject to attorney-client privilege, and Plaintiff objects on that basis. For those documents, Plaintiff
           will provide a privilege log.

          Plaintiff objects to the request for all documents related to any photograph whose copyright he owns in
           Request for Production of Documents Nos. 7 and 8 and the requests to identify every
           transaction/contract/agreement/license related to any photograph he owns in Interrogatory Nos. 5 and 8. The
           requests are overly broad, unduly burdensome and not likely to lead to relevant information. Plaintiff is a
           freelance photographer, and the documentation related to all his works is not relevant to the copyright
           infringement claim concerning the one photograph at issue in this suit.




                                         KRISTINE M. MAHER

                                         Attorney
                                         kmaher@graydon.law

     312 Walnut Street
     Suite 1800                          Direct     513.629.2893


                                                                   1
      Case 1:20-cv-01349-CMH-MSN Document 14-4 Filed 07/02/21 Page 2 of 2 PageID# 88
     Cincinnati, OH 45202               Fax        513.651.3836



The preceding information is from the law firm of Graydon Head & Ritchey LLP and may be protected by attorney/client privilege. If
you believe it has been sent to you in error, do not read it. Please reply to the sender that you have received the message in error,
then delete the message. Do not retain a copy. Thank you.




                                                                  2
